                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

OKOEGUALE OBINYAN,                             §
                                               §
                       Plaintiff,              §
                                               §     Civil Action No. 3:18-CV-0933-D
VS.                                            §
                                               §
PRIME THERAPEUTICS LLC, et al.,                §
                                               §
                       Defendants.             §

                                             ORDER

       After making an independent review of the pleadings, files, and records in this case, the

August 9, 2019 findings, conclusions, and recommendation of the magistrate judge, and plaintiff’s

August 22, 2019 objections, the court concludes that the findings and conclusions are correct. It is

therefore ordered that the findings, conclusions, and recommendation of the magistrate judge are

adopted, and plaintiff’s February 14, 2019 motion to reinstate case on docket is denied.

       SO ORDERED.

       September 3, 2019.


                                              _________________________________
                                              SIDNEY A. FITZWATER
                                              SENIOR JUDGE
